DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Regarding the term “limiting member” – it is clear, in light of the specification and subsequently verified by applicant in the remarks of February 7, 2022, that shoulder (1016) as seen in figures 10-11, 13A-E and 15 and discussed in paragraph [0078] is said limiting member.  
Regarding the terms “extension member” and “longitudinally extending member” – it is clear, in light of the specification and subsequently verified by applicant in the remarks of February 7, 2022, that elongated pin (1010) as seen in figures 10-11, 13A-C and 14A-15 and discussed in paragraph [0073] is said extension member and/or longitudinally extending member.  
For purposes of examination the examiner will interpret these terms as set forth above, since these interpretations are reasonable and well within the grasp of the ordinarily skilled and consistent the broadest reasonable interpretation as is required be the MPEP §2111.

Terminal Disclaimer
The terminal disclaimers filed on January 31, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of applications 16/793,264 and 16/793,274 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Drawings
Replacement drawings were received on February 7, 2022.  These replacements correct for inconsistencies of element numbering.  These drawings are acceptable.

Specification
The amendments to the specification were received on February 7, 2022.  These amendments to the specification are acceptable.
The use of the term “Bitmojies”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Response to Arguments
Applicant's arguments filed February 7, 2022 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments centered on Huang failing to disclose a protrusion extending from the frame because it show the frame itself being used to create a cam, the examiner is unpersuaded.  The device disclosed by Huang has a portion that projects from a surface, see figure A below.  The cam action can be seen in Huang figure 5.  Since there is a portion which protrudes and it creates a cam the limitation is read on.
[AltContent: arrow][AltContent: textbox (protrusion)][AltContent: oval][AltContent: textbox (surface)][AltContent: textbox (protrusion)]
    PNG
    media_image1.png
    266
    352
    media_image1.png
    Greyscale
              
    PNG
    media_image2.png
    121
    391
    media_image2.png
    Greyscale

Figure A.  Annotated version of Huang figure 3 and part of figure 4.


[AltContent: textbox (bore)][AltContent: textbox (spring)][AltContent: textbox (bushing)]
    PNG
    media_image3.png
    417
    442
    media_image3.png
    Greyscale

[AltContent: textbox (bushing containing spring in bore)]
    PNG
    media_image4.png
    337
    571
    media_image4.png
    Greyscale

Figure B.  Annotated versions of Huang figures 4-5


[AltContent: textbox (bushing containing spring in bore)][AltContent: textbox (bore)][AltContent: textbox (spring)][AltContent: textbox (bushing)]
    PNG
    media_image5.png
    681
    426
    media_image5.png
    Greyscale

Figure C.  Annotated portion of instant application figure 11



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5, 10, 12-19 and 21-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-5, 10, 12-13 and 21 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 1 and therefore have the same deficiencies.
Claims 7-9 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 14 and therefore have the same deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Regarding claim 1 Huang disclose eyewear (title e.g. figures 3-5), comprising: a frame (e.g. lens frame 7); an optical member supported by the frame (implicit1 that an eyeglass lens frame supports a lens); a temple (e.g. combination of adjustable eyeglass bow 3); a hinge (e.g. spring-loaded connector means 5 including hinge piece 51) coupled between the frame and the temple (see figure 5), the hinge configured to allow rotation of the temple with respect to the frame (see figure 5); an extender (see figure 4 combination of bolt piece 52, compression spring 53, washer 54 & bushing 55) configured to allow the temple to extend to a hyperextended position with respect to the frame and to allow the temple to extend away from the hinge when hyperextended (see figure 5), and a protrusion extending from a surface between the frame and the temple (see annotated figure 1 below), wherein the protrusion is configured to create a cam (see figure 5). 
[AltContent: textbox (protrusion)][AltContent: oval]
    PNG
    media_image1.png
    266
    352
    media_image1.png
    Greyscale

Figure 1.  Annotated version of Huang figure 3.


Regarding claim 2 Huang disclose the eyewear of claim 1, as set forth above.  Huang further discloses wherein the extender (e.g. combination of 52, 53, 54 & 55) comprises an extension member (e.g. bolt 52) coupled to the hinge (e.g. via screw socket 512), wherein the temple (e.g. 2) is configured to extend along the extension member when extended to the hyperextended position (see figure 5).

Regarding claims 4-5 Huang disclose the eyewear of claim 2, as set forth above.  Huang further discloses it is further comprising a limit member configured to limit a travel distance of the temple along the extension member and wherein the limit member comprises a shoulder on the extension member (e.g. head on 52).
Regarding claim 6 Huang disclose eyewear (title e.g. figures 3-5), comprising: a frame (e.g. lens frame 7); an optical member supported by the frame (implicit that an eyeglass lens frame supports a lens); a temple (e.g. combination of adjustable eyeglass bow 3); a hinge (e.g. spring-loaded connector means 5 including hinge piece 51) coupled between the frame and the temple (see figure 5), the hinge configured to allow rotation of the temple with respect to the frame (see figure 5); and an extender (see figure 4 combination of bolt piece 52, compression spring 53, washer 54 & bushing 55) configured to allow the temple to extend to a hyperextended position with respect to the frame and to allow the temple to extend away from the hinge when hyperextended (see figure 5); wherein the extender (e.g. combination of 52, 53, 54 & 55) comprises a bushing (e.g. bushing 55) coupled to the temple (see figure 5), the bushing containing a spring (e.g. compression spring 53). 
Regarding claim 7 Huang disclose the eyewear of claim 6, as set forth above.  Huang further discloses wherein the extender (e.g. combination of 52, 53, 54 & 55) comprises an extension member (e.g. bolt 52) coupled to the hinge (e.g. via screw socket 512), wherein the temple (e.g. 2) is configured to extend along the extension member when extended to the hyperextended position (see figure 5), wherein the bushing (e.g. 55) is configured to extend about the extension member (e.g. 52 see figure 5).
Regarding claim 8 Huang disclose the eyewear of claim 6, as set forth above.  Huang further discloses wherein the spring is configured to enable the temple to radially extend from the hinge (see inter alia abstract) to retract the temple toward the hinge (see figure 5).
Regarding claim 9 Huang disclose the eyewear of claim 6, as set forth above.  Huang further discloses wherein the spring (e.g. compression spring 53) is configured to compress against the bushing when the bushing is extended from the hinge (see figure 5), and create a bias force (inter alia abstract) configured to retract the temple toward the hinge (see figure 5).
Regarding claim 12 Huang disclose the eyewear of claim 1, as set forth above.  Huang further discloses wherein the cam is configured to create a gap between the frame and the temple when the temple is hyperextended (inherent given the structure and hyperextended position seen in figure 5).
Regarding claim 14 Huang disclose the eyewear (title e.g. figures 3-5), comprising: a frame (e.g. 7); an optical member supported by the frame (implicit that an eyeglass lens frame supports a lens); a temple (e.g. 3); a hinge coupled between the frame and the temple (e.g. 5 including 51), the hinge configured to allow rotation of the temple with respect to the frame (axiomatic); an extender (e.g. combination of 52, 53, 54 & 55) coupled to the hinge and configured to allow the temple to radially extend away from the hinge (see figure 5), and create a bias force  (inter alia abstract) configured to selectively retract the temple towards the hinge (see figure 5), and a protrusion extending from a surface between the frame and the temple (see annotated figure 1 below), wherein the protrusion is configured to create a cam (see figure 5).
Regarding claim 15 Huang disclose the eyewear of claim 14, as set forth above.  Huang further discloses wherein the extender (e.g. combination of 52, 53, 54 & 55) comprises a longitudinally extending member (e.g. 52) extending away from the hinge (e.g. 51 see figure 5).
Regarding claim 16 Huang disclose the eyewear of claim 15, as set forth above.  Huang further discloses it is further comprising a bushing (e.g. 55) slidably coupled to the longitudinally extending member (see figure 5) and a spring (e.g. 53) coupled to the bushing (see figure 5).
inter alia abstract) to retract the temple toward the hinge (see figure 5).
Regarding claim 18 Huang disclose the eyewear of claim 16, as set forth above.  Huang further discloses wherein the spring (e.g. compression spring 53) is configured to compress against the bushing when the bushing is extended from the hinge (see figure 5), and create a bias force (inter alia abstract) configured to retract the temple toward the hinge (see figure 5).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Insofar as they are understood claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang US Patent 5,165,060, of record, in view of Cazalet US Patent Application Publication 2016/0048036, of record.
Regarding claims 10 and 19 Huang disclose the eyewear of claims 1 and 14, as set forth above.  Huang does not disclose the temple includes an electrical conductor extending within the temple, the electrical conductor having a service loop configured to allow the electrical conductor to extend when the temple is extended, as recited in claim 10; or the temple includes a flexible printed circuit (FPC) extending within the temple, the FPC having a service loop configured to allow the FPC to extend when the temple is extended, as recited in claim 19.
Cazlet teaches an eyewear device (e.g. figure 1 device 105) including a hinge (e.g. hinge 150) connecting a temple (e.g. arm 110) and a frame (e.g. portion 108) and further teaches the temple has an electrical connector in the form of an FPC (paragraph [0032] e.g. figure 5 FPC board 510) with a service 

Insofar as they are understood claims 13 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Huang US Patent 5,165,060, of record, in view of Alcini 2016/0054585, of record.
Regarding claims 13 and 21-22 Huang disclose the eyewear of claims 11 and 14, as set forth above.  Huang does not disclose it is further comprising a recess configured to receive the protrusion when the temple is in an open position, as recited in claim 13, and wherein the temple comprises a temple surface, wherein the temple surface is positioned between the frame and the temple, wherein the temple surface comprises the recess, as recited in claim 21; or wherein the temple comprises of a temple surface, wherein the temple surface is positioned between the frame and the temple and comprises of a recess configured to receive the protrusion when the temple is in an open but not hyperextended position, as recited in claim 22.
Alicini teaches similar eyewear (see figures 3-5) including a similar hinge structure (e.g. figures 10-11) between a temple (e.g. 36) and frame (e.g. 22) including a projection (e.g. projection 430) and further teaches a recess (e.g. detent 432) that receives the projection in the open position (paragraph [0071] see figure 11) and for the detent to be on the temple surface (paragraphs [0014-15]) for the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ducati US Patent 2,874,609; in regards to a similar hyperextendable hinge with a cam protrusion, see figures 1 & 3.
Hicks et al. US Patent Application Publication 2021/0240007; in regards to a similar hinge with a protrusion/recess at the hinge surfaces interface, see figures 14-15.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                                    March 24, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995), see MPEP 2112.